Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of U.S. Patent No. US 11,082,749. 
Claims 1-35 of the instant application are anticipated by patent claims 1-22 in that claims 1-22 of the patent contains all the limitations of claims 1-35 of the instant application. Claims 1-35 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Instant Application 17/354,015
Patent No.: US 11,082,749

1. A method comprising: 

receiving, by a first computing device, a first stream that comprises a first video and graphical descriptor data; 

causing, by the first computing device, presentation of: 

the first video; and 


based on the graphical descriptor data, a timeline of selectable thumbnail images, wherein each of the selectable thumbnail images corresponds to a different time point of the first video; 

wherein a first thumbnail image, of the selectable thumbnail images, comprises: 

at least a portion of one or more images of the first video; and 

artwork associated with the first video, wherein the artwork is based on the one or more images of the first video; 













receiving an indication of a user selection of the first thumbnail image; and 

retrieving, based on the indication, content data for a second portion of the first video.



Claims 2-35 are rejected similarly to claim 1.


1. A method comprising: 

receiving, by a first computing device, a first data stream that comprises a first content asset; 

causing, by the first computing device, display of: 

the first content asset; and 

a timeline of selectable thumbnail images, wherein a first thumbnail image, of the selectable thumbnail images: 






comprises at least a portion of one or more images of the first content asset, comprises artwork associated with the one or more images of the first content asset, and corresponds to a time point of a second portion of the first content asset; 

generating, based on one or more second images of the first content asset, a second thumbnail image that corresponds to a time point of a second content asset different from the first content asset; 

causing, by the first computing device and during presentation of a first portion of the first content asset, display of the first thumbnail image and display of the second thumbnail image; 

receiving an indication of a user selection of the first thumbnail image; and 

retrieving, based on the indication, content data at the time point of the second portion of the first content asset.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421

/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421